Holden, J.
1. Proof of weakness of mind not amounting to imbecility is not sufficient to warrant a jury in setting aside a contract, there being no proof of fraud or undue, influence. Nance v. Stockburger, 111 Ga. 821 (36 S. E. 100).
2. The evidence in this case was not sufficient to show a lack of mental capacity on the part of the grantor to make the deed which it is sought to set aside, nor weakness 'of mind on the part of the grantor, coupled with fraud or undue influence practiced upon him by the grantee, so as to avoid the deed; and the court committed no error in granting a nonsuit.

Judgment affirmed*


All the Justices concur.